SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED that the judgment of the district court be and it hereby is AFFIRMED.
Plaintiff-Appellant Centeno appeals from the district court’s May 12, 2004, order (Raymond J. Dearie, Judge) adopting the magistrate judge’s (Lois Bloom, Magistrate Judge) report and recommendation and dismissing plaintiffs Title VII race discrimination claim, 42 U.S.C. § 2000e et seq., on summary judgment against defendants-appellees. We assume familiarity with the facts and procedural history of this case.
Title VII claims are evaluated under the framework of McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-05, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973). Under that standard, plaintiff must first show that he is a member of a protected class, he was qualified for the job for which he applied, he suffered an adverse employment action, and the circumstances give rise to an inference of discrimination. Id. The employer may then offer a legitimate, non-discriminatory reason for its employment decisions. If it does so, the employee may prevail only if he offers evidence that the allegedly legitimate reason was in reality a pretext for discrimination. Id.
Even assuming plaintiff has met his initial burden, he has failed to allege any evidence from which a reasonable fact finder could infer that the reasons offered by defendants were mere pretexts for discrimination. Defendants have offered a variety of legitimate reasons for their hiring decisions. Plaintiffs eonclusory allegations to the contrary do not create a genuine issue of material fact on this point. Summary judgment was therefore appropriate. See Terry v. Ashcroft, 336 F.3d 128, 137 (2d Cir.2003).
We have carefully considered plaintiff’s remaining contentions and find them without merit.
For the reasons set forth above, the judgment of the District Court for the *168Eastern District of New York is hereby AFFIRMED.